UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-1719


M. NAWAZ RAJA; NEELUM NAWAZ RAJA,

                Plaintiffs - Appellants,

          v.

MERSCORP INC., MERS-1, MERS-2, & MERS-3; MORTGAGE ELECTRONIC
REGISTRATION SYSTEMS, INC.; LENDER PROCESSING SERVICES,
INC., (“LPS”); DOCX LLC, “DOCX”; LPS DEFAULT SOLUTIONS,
INC.; INDY MAC BANK, FSB, now known as One West Bank FSB;
INDY MAC MORTGAGE SERVICES; INDY MAC MBS INC.; INDY MAC ABS
INC.; LEHMAN BROTHERS, INC.; DEUTSCHE BANK NATIONAL TRUST
COMPANY; DEUTSCHE BANK AG, “DBAG”; DEUTSCHE BANK SECURITIES
INCORPORATED, “DBSI”; INDY MAC INDX 2006-AR8; SURETY
TRUSTEE, LLC; MCCABE, WEISBERG & CONWAY LLC; BEIRAMEE &
COHEN P.C., now known as Beiramee Law Group, P.C.; DOES, 1-
50, et al,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   Liam O’Grady, District
Judge. (1:13-cv-00944-LO-TRJ)


Submitted:   November 18, 2014            Decided:   November 20, 2014


Before NIEMEYER, MOTZ, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Mohammad Nawaz Raja, Neelum Nawaz Raja, Appellants Pro Se.
Billy Bernard Ruhling, II, TROUTMAN SANDERS, LLP, Tysons Corner,
Virginia; Ryan Christopher Day, LECLAIR RYAN, PC, Alexandria,
Virginia; Fred O. Goldberg, BERGER SINGERMAN LLP, Miami,
Florida; Minodora Daniela Vancea, FEDERAL DEPOSIT INSURANCE
CORPORATION, Arlington, Virginia; Vernon Anthony Andrew Cassin,
III, David A. Super, BAKER BOTTS, LLP, Washington, D.C.; Ellery
Johannessen, Abby Kelley Moynihan, MCCABE WEISBERG & CONWAY,
LLC,   Laurel,  Maryland; Alexander    Richard   Green,  MCGINNIS
WUTSCHER BEIRAMEE, LLP, Bethesda, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Mohammad Nawaz Raja and Neelum Nawaz Raja appeal the

district court’s order dismissing without prejudice their civil

action challenging the legality of a foreclosure proceeding.                 We

have     reviewed   the     record   and    find    no   reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.     Raja v. MERSCORP Inc., No. 1:13-cv-00944-LO-TRJ (E.D.

Va. June 17, 2014).        We deny Rajas’ motion to correct the record

on appeal and we dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    this   court    and   argument   would   not   aid   the   decisional

process.



                                                                       AFFIRMED




                                       3